Citation Nr: 0007078	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  97-18 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1999) for left footdrop and lack of 
circulation.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran had active service from January 1944 to May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


FINDING OF FACT

The claim for disability compensation under 38 U.S.C.A. 
§ 1151 for left footdrop and lack of circulation as a result 
of the VA's alleged failure to provide physical therapy is 
not plausible.


CONCLUSION OF LAW

The claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for left footdrop and lack of circulation is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered with respect to the 
issue of entitlement to disability compensation for left 
footdrop and lack of circulation pursuant to the provisions 
of 38 U.S.C.A. § 1151 is whether the veteran has presented 
evidence of a well-grounded claim under 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is a plausible claim that 
is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  There must 
be more than a mere allegation, the claim must be accompanied 
by evidence that justifies a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  Moreover, where a determinative 
issue involves a diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Pursuant to 38 U.S.C.A. § 1151, generally where any veteran 
shall have suffered an injury, or an aggravation of an 
injury, as the result of hospitalization, medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct, and such injury or aggravation results in 
additional disability to such veteran, disability 
compensation shall be awarded in the same manner as if such 
disability were service connected.  

In Gardner v. Derwinski, 1 Vet.App. 584 (1991), aff'd sub 
nom., Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), aff'd, 
Brown v. Gardner, 115 S. Ct. 552 (1994), the United States 
Supreme Court held that fault of the VA need not be shown as 
an element of recovery under 38 U.S.C.A. § 1151.  The Supreme 
Court did state, however, that "it would be unreasonable ... 
to believe that Congress intended to compensate veterans for 
the necessary consequences of treatment to which they 
consented (i.e., compensating a veteran who consents to the 
amputation of a gangrenous limb for the loss of the limb.)"  
Gardner, 115 S. Ct. 556, n3.

Title 38 C.F.R. § 3.358 (1999), which was amended to comply 
with the Supreme Court's decision in Gardner, states in 
pertinent part that the mere fact that aggravation occurred 
will not suffice to make the additional disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of training, hospitalization, 
medical or surgical treatment, or examination.  Compensation 
is not payable for the necessary consequences of medical or 
surgical treatment or examination properly administered with 
the express or implied consent of the veteran.  Necessary 
consequences are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  

In determining whether such additional disability resulted 
from a disease or an injury or an aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern:  (1)  
It will be necessary to show that the additional disability 
is actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith.  (2)  The mere fact that aggravation 
occurred will not suffice to make the additional disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of training, hospitalization, 
medical or surgical treatment, or examination.  (3)  
Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran.  Necessary consequences are those which are certain 
to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(1)(2)(3).  

The competent medical evidence in this case reflects that on 
May 19, 1994, the veteran was seen in the emergency room of 
Memorial Hospital after experiencing an injury when a garage 
fell on his left knee and foot.  A May 20, 1994, Memorial 
Hospital Emergency Room note reflects that subsequent thereto 
the veteran noticed increased swelling in his ankle with pain 
and discomfort.  He had been wearing an Ace wrap on his knee 
and had been up and about on it.  He used hot soaks on his 
leg and was without other complaints or problems.  At that 
time the veteran was instructed to use ice, elevation, 
crutches, follow discharge instructions, and to contact 
another physician for follow-up appointment in the near 
future.  

A June 17, 1994, VA treatment record reflects that the 
veteran was seen and the assessment included crush injury to 
the foot.  A June 28, 1994, VA treatment record reflects that 
the veteran was seen for follow-up on the left knee and left 
ankle.  It was three weeks after physical therapy.  He had no 
pain.  When he would get up in the morning his foot would get 
red and the skin would get tight.  May 1995 VA treatment 
records reflect the opinions of VA physicians that after 
review of VA records and a private physician's statement they 
did not believe that the veteran's physical complaints and 
residual problems were a result of delay of physical therapy.  
It was indicated that given the severity of the injury the 
delay of 3 to 4 weeks before physical therapy was not 
significant, and at the early stage the primary prescription 
was rest, no weight bearing, elevation, and stretching 
exercises.  

A May 1995 statement from D. J. Jacobs, M.D., a private 
physician, reflects that the veteran had a crushing injury to 
his ankle on May 19, 1994.  It indicates that if the veteran 
"would have had earlier therapy perhaps he wouldn't have the 
residual weakness and deformity of the left leg."  It further 
reflects that the veteran "should have had physiotherapy at 
an earlier date."  

In this case, the evidence reflects that the veteran 
sustained an injury to his left ankle and left leg on May 19, 
1994, and was first seen at a VA facility approximately one 
month thereafter.  Dr. Jacobs's statement indicates that if 
the veteran would have had earlier therapy "perhaps" he would 
not have had residual weakness and deformity of the left leg.  
Implicit in the statement that perhaps the veteran would not 
have residual weakness and deformity is that perhaps he would 
have and is the equivalent of saying that he may or may not 
have had residual weakness with earlier therapy.  See Tirpak.  
The way Dr. Jacobs uses the term "earlier" makes it unclear 
if physical therapy needed to be started at the time of the 
injury, approximately one month before the veteran was seen 
at the VA.  If "earlier" means that physical therapy needed 
to be started at the time of the injury, it would have been 
impossible for VA to have started physical therapy 
"earlier" since the veteran had not yet reported to VA.  In 
light of the vagueness of Dr. Jacobs use of the term 
"earlier", with consideration of the lapse of time between 
the veteran's injury and his seeking care at the VA, as well 
as his use of the term "perhaps", his statement is too 
speculative to create a nexus between any left footdrop or 
lack of circulation in the veteran's left leg and VA care.  
The veteran has offered his opinion that there is a 
relationship between his left footdrop and lack of 
circulation in the left leg and VA care, but he, as a lay 
person is not qualified to furnish medical opinions or 
diagnoses.  See Espiritu and Grottveit.  Since the record is 
devoid of any competent probative medical evidence that 
reflects that the veteran's left footdrop and lack of 
circulation in the left lower extremity are a result of VA 
hospitalization, medical or surgical treatment, regardless of 
fault, the veteran's claim does not plausibly meet the 
criteria for compensation.  38 U.S.C.A. §§ 1151, 5107(a); 
38 C.F.R. § 3.358; Gardner.  

The Board views its discussion in this case as sufficient to 
inform the veteran of the elements necessary to complete his 
application for his claim.  Robinette v. Brown, 8 Vet. 
App. 69, 74 (1995).  

Although the Board has disposed of the claim on grounds 
different from that of the RO, that is, whether the veteran's 
claim is well grounded rather than whether he is entitled to 
prevail on the merits, the veteran has not been prejudiced by 
the Board's decision.  In assuming that the claim is well 
grounded, the RO accorded the veteran greater consideration 
than his claim warranted under the circumstances.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  


ORDER

Evidence of a well-grounded claim for disability compensation 
pursuant to 38 U.S.C.A. § 1151 for left footdrop and lack of 
circulation not having been submitted, the appeal is denied.  



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals




 

